18-3816
     Shrestha v. Garland
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A208 927 770
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   LAXMAN SHRESTHA,
15            Petitioner,
16
17                         v.                                    18-3816
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.*
22   _____________________________________
23
24   FOR PETITIONER:                       Dilli Raj Bhatta, Esq., Bhatta
25                                         Law & Associates, New York, NY.
26
27   FOR RESPONDENT:                       Brian M. Boynton, Acting
28                                         Assistant Attorney General; Kohsei
29                                         Ugumori, Senior Litigation

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Merrick B. Garland is automatically substituted as Respondent.
 1                                      Counsel; David J. Schor, Trial
 2                                      Attorney, Office of Immigration
 3                                      Litigation, United States
 4                                      Department of Justice, Washington,
 5                                      DC.
 6
 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Laxman Shrestha, a native and citizen of

12   Nepal, seeks review of a November 29, 2018, decision of the

13   BIA affirming a November 2, 2017, decision of an Immigration

14   Judge   (“IJ”)      denying    Shrestha’s        application    for   asylum,

15   withholding    of    removal,      and       relief   under   the   Convention

16   Against Torture (“CAT”).           In re Laxman Shrestha, No. A208 927

17   770 (B.I.A. Nov. 29, 2018), aff’g No. A208 927 770 (Immig.

18   Ct.   N.Y.   City    Nov.     2,   2017).        We   assume   the    parties’

19   familiarity with the underlying facts and procedural history.

20         We have reviewed both the BIA’s and IJ’s decisions “for

21   the sake of completeness.”            Wangchuck v. Dep’t of Homeland

22   Sec., 448 F.3d 524, 528 (2d Cir. 2006).                   The standards of

23   review are well established.                 See 8 U.S.C. § 1252(b)(4)(B);

24   Lecaj v. Holder, 616 F.3d 111, 114 (2d Cir. 2010).


                                              2
 1       The agency did not err in concluding that Shrestha failed

 2   to satisfy his burden of proof for asylum, withholding of

 3   removal, and CAT relief based on his claim that Maoists

 4   attempted to attack him in 2009 and threatened him in 2013 on

 5   account of his membership in the Nepali Congress Party.     To

 6   establish eligibility for asylum, Shrestha was required to

 7   show that he suffered past persecution, or that he has a well-

 8   founded fear of future persecution, on account of his race,

9    religion, nationality, membership in a particular social

10   group,   or   political   opinion.   8 U.S.C.   §§ 1101(a)(42),

11   1158(b)(1)(A), (B)(i).

12       The agency did not err in concluding that Shrestha’s

13   experiences did not rise to the level of persecution because

14   he was not harmed in either incident, he did not have any

15   interaction with Maoists in Nepal during the four years

16   between the incidents or the one and a half years after the

17   second incident, and the Maoists’ threats went unfulfilled.

18   See Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011)

19   (“[P]ersecution is an extreme concept that does not include

20   every sort of treatment our society regards as offensive.”

21   (internal quotation marks omitted)); Jian Qiu Liu v. Holder,


                                     3
 1   632 F.3d 820, 822 (2d Cir. 2011) (finding no error in the

 2   agency’s determination that an alien failed to establish past

 3   persecution when “he suffered only minor bruising from an

 4   altercation with family planning officials, which required no

 5   formal   medical      attention    and   had    no   lasting    physical

 6   effect”); Gui Ci Pan v. U.S. Att’y General, 449 F.3d 408,

 7   412–13 (2d Cir. 2006) (concluding that unfulfilled threats do

 8   not constitute persecution).

9        Absent     past     persecution,     an     alien   may    establish

10   eligibility for asylum by demonstrating a well-founded fear

11   of future persecution, “which requires that the alien present

12   credible testimony that he subjectively fears persecution and

13   establish     that    his   fear    is   objectively      reasonable.”

14   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004);

15   see also 8 C.F.R. § 1208.13(b)(2).             The agency did not err

16   in concluding that Shrestha failed to establish a well-

17   founded fear of persecution in Nepal because he remained

18   unharmed in Nepal for one and a half years after the 2013

19   threat and conditions in Nepal had improved significantly

20   since then.    See Melgar de Torres v. Reno, 191 F.3d 307, 313

21   (2d Cir. 1999) (finding a fear of future persecution weakened


                                         4
 1   when similarly situated family members remain unharmed in

 2   petitioner’s native country); see also Ramsameachire, 357

 3   F.3d at 178.     Because Shrestha does not have a well-founded

 4   fear of persecution, the agency did not err in denying asylum,

 5   withholding of removal, and CAT relief because all three

 6   claims were based on the same factual predicate.    See Lecaj,

 7   616 F.3d at 119–20.

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe,
13                                 Clerk of Court




                                    5